Case 4:14-cr-20735-TGB-MJH ECF No. 42 filed 06/26/20   PageID.255   Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


UNITED STATES OF AMERICA,                         14-CR-20735-001

                  Plaintiff,
                                            ORDER REQUIRING
                                             DEFENDANT TO
      v.                                 SUPPLEMENT THE RECORD

JAJUAN OMAR GARDNER,

                  Defendant.




     On April 4, 2020, Defendant JaJuan Omar Gardner moved for

release on home confinement and/or compassionate release in light of the

COVID-19 pandemic. ECF No. 31. This motion was received by the Court

on May 4, 2020. Thereafter, the Court appointed counsel to assist Mr.

Gardner, and on June 22 and June 23, 2020, the Court received

supplemental briefing both from Mr. Gardner, and Mr. Gardner’s

appointed counsel. ECF Nos. 39, 41.

     In reviewing the record and the merits of Mr. Gardner’s request, it

appears that the record lacks any fully developed and detailed release

plan to be followed should the motion be granted. Although Mr. Gardner

states in his supplement that he would intend to reside with his wife,

Sharon Robinson, and their three children, and grandchild at 2818

                                     1
Case 4:14-cr-20735-TGB-MJH ECF No. 42 filed 06/26/20   PageID.256   Page 2 of 3




Aphaway, Flint, Michigan, 48507, ECF No. 41, PageID.192, the record

does not contain any affidavit from Ms. Robinson confirming her

agreement to this plan, or verifying this address and why the conditions

of the household would be appropriate.

     Defense counsel is therefore ORDERED to provide the Court with

an appropriate release plan supported by an affidavit from the head-of-

household where Defendant would intend to reside within seven (7) days

of the date of the entry of this Order. The release plan should address

why the location would be an appropriate one for Defendant to be in light

of his health conditions and should include in the affidavit an affirmation

from the head of household of a commitment to act as third-party

custodian for Defendant at that address if home confinement were to be

permitted, as well as a description of the conditions of the location, the
names of others who are living there, and why it would be an appropriate

location in light of Defendant’s health conditions. Defendant may also

submit any additional medical records or evidence of Defendant’s

rehabilitative efforts in prison in support of such a release plan as well.

     In ordering this supplemental information, the Court does not

intend to suggest in any way how it may ultimately decide the outcome

of Defendant’s motion, only that such information is material to its

decision and is currently lacking.

IT IS SO ORDERED.


                                     2
Case 4:14-cr-20735-TGB-MJH ECF No. 42 filed 06/26/20   PageID.257   Page 3 of 3




     DATED: June 26, 2020.

                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge




                                     3
